DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 5,276,821).

	Referring to claims 1, 10 and 19, Imai discloses a method for determining an optimal functional unit (fig. 9, functional unit selection 7) for currently scheduled instruction (fig. 3, instructions, e.g., (1) LEA R1, _var), the method comprising: 
determining a first function unit candidate (fig. 6, ALU1) to be assigned to the currently scheduled instruction (fig. 6, operation LEA R1, _var) based on a priority (fig. 4A, operation (1) on directed acyclic graph) of additional instruction (fig. 3, operation (2) LD R2, R2, 0) to be bundled with the currently scheduled instruction (fig. 4A, based on DAG), the one additional instruction included in an available queue (11:60-68, input buffer); 
determining a second functional unit candidate (fig. 6, ALU2) to be assigned to the currently scheduled instruction based on a latency (fig. 5, required clock count of ALU1/ALU2; fig. 2B, clock count, step f) between the currently scheduled instructions (fig. 3, operation (1)) and a most important successor (fig. 3, operation (2)) of the currently scheduled instruction; and 
selecting the optimal functional unit (fig. 2B, select functional unit, step h) from the first functional unit candidate and the second functional unit candidate;
wherein each of the currently scheduled instruction and the additional instruction are sequenced based on a latency (fig. 2B, clock count, step f) among the currently scheduled instructions and the additional instruction (fig. 2B, select assignable functional unit, step h).

	As to claims 2, 11 and 20, Imai discloses the method of claim 1, wherein the method comprises: transmitting (fig. 6, assign operations to ALU2; fig. 3, operations (3) and (5) to ALU2) the currently scheduled instruction to the optimal functional unit.

	As to claims 3 and 12, Imai discloses the method of claim 1, wherein the first functional unit candidate is selected based on a number of the additional instructions (fig. 3, operations 1/2/4/6 bundled to ALU1, operations 3/5 bundled to ALU2; fig. 6) allowed to be bundled with the one currently scheduled instruction.
	
As to claims 4 and 13, Imai discloses the method of claim 1, wherein the additional instruction is arranged in order or priority (fig. 4A/4B/4C, operation sequences in directed acyclic graph).

	As to claims 5 and 14, Imai discloses the method of claim 1, wherein the most important successor is a successor of the one currently scheduled instruction with a smallest movability (fig. 6, operation 2 LD after operation 1 LEA; fig. 3).

	As to claims 6 and 15, Imai discloses the method of claim 1, wherein the first functional unit candidate equates to the second functional unit candidate (fig. 9, ALU1/ALU2).

	As to claims 7 and 16, Imai discloses the method of claim 1, wherein the optimal functional unit is selected based on a comparison of a movability (fig. 3, movability of operation (1)) of the one additional instructions and a movability (fig. 3, movability of operation (2); fig. 4A, operation (2) depends on (1)) of the most important successor.

	As to claims 8 and 17, Imai discloses the method of claim 1, wherein the optimal functional unit is determined during post-register-allocation scheduling (fig. 2B, select functional unit, step h is after execution order decision step h; fig. 5, resource and clock count for scheduling).
	
As to claims 9 and 18, Imai discloses the method of claim 1, wherein the one currently scheduled instruction is a vary long instruction word (fig. 9, ALU1/ALU2/ALU3/ALU4…; 1:30-31, VLIW).

Response to Arguments
Applicant’s arguments filed 9/23/2022, have been fully considered, but they are moot in view of new grounds of rejection, as set forth in the art rejections above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 7,761,691 discloses instruction executions with clusters of ALU1/LSU1 and ALU2/LSU2 in VLIW.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182